Opinion of the Court by
Judge Settle —
Dismissing Appeal.
*772Appellee was arrested under a warrant issued by tbe County Judge of Crittenden County which charged him with, a violation of section 1944a, Kentucky Statutes, viz.: Having in his “possession squirrels after same had been killed between the 15th day of September, and the 15th'day of November, in the year, 1911.” The trial before the County Judge, resulted in appellee’s conviction . of the misdemeanor. ■ charged in. the warrant, his punishment being filed by the judgment-of the court at á filie of $20. • ’. '
. . '/ • [From that judgmeni he took an .appeal-t.o the'Crittenden Circuit Coqrt 'á'fid' that court beiñ'g :,of the opinion thaf. the warrant was fatally ¡defective'in-form and substance,' sustained a dernurrer thereto', and dismissed the prosecution. The ' Commonwealth . being '. dissatisfied with the judgment of the .circuit. court, -has prosecuted 'an appeal therefrom'tb This court. ■ •
,, As the penalty próvídéd.by section 1949, Kentucky [Statutes, for the misdemeanor with which appellee was charged is only a fine -of [not léss than $5 nor more than '$25, we are without- jurisdiction to review the judgment of the circuit court.
■ .'The appellate jurisdiction of this court in cases of misdemeanor is filed' by section 347, Criminal Code, which provides:
“The Court of Appeals shall have jurisdiction in penal actions and prosecutions for misdemeanor, in the following cases only, viz.: If the judgment be for a fine exceeding $50, or for imprisonment exceeding thirty days; or, if the judgment be.for.the defendant, in cases in which a fine exceeding $50, or confinement exceeding thirty days, might have been inflicted.”
For the reason indicated the appeal must be and is dismissed.